Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 2, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  141747 & (87)(92)                                                                                     Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  GAIL MILLER, Guardian and Conservator                                                                     Brian K. Zahra,
                                                                                                                       Justices
  for RYAN SCOTT MILLER, a Mentally
  and Physically Incapacitated Person,
        Plaintiff-Appellee,
  v                                                                  SC: 141747
                                                                     COA: 290522
                                                                     Macomb CC: 2007-005364-NF
  CITIZENS INSURANCE COMPANY
  and APRIL BUERKEL,
        Defendants,

  and

  DETROIT MEDICAL CENTER,
        Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the May 13, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether a medical care provider that is not a
  party to a fee agreement with plaintiff’s counsel may be liable for all or a portion of
  counsel’s fee and the basis for such liability, if any; and (2) if there is such liability, the
  manner in which the amount of the liability is to be determined.

          The motions for leave to file briefs amicus curiae are GRANTED. The Michigan
  Association for Justice and the Michigan Defense Trial Counsel, Inc. are invited to file
  briefs amicus curiae. Other persons or groups interested in the determination of the
  issues presented in this case may move the Court for permission to file briefs amicus
  curiae.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 2, 2011                    _________________________________________
          y0126                                                                 Clerk